ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_06_EN.txt. 86




       SEPARATE OPINION OF JUDGE AD HOC DUGARD



   Agreement with Judgment of the Court — Jus cogens has an important role
to play in litigation before the Court — Jus cogens is to be invoked as a guide
to the Court in the exercise of its judicial choice and not to overthrow a norm of
general international law accepted and recognized by the international commu-
nity of States as a whole — The argument that jus cogens confers jurisdiction
on the Court in the present proceedings therefore unfounded — In order to
satisfy requirement of negotiation in a compromissory clause by means of con-
ference diplomacy, Applicant must identify convention and nature of alleged
violation with some degree of precision.


   1. The Democratic Republic of the Congo (hereinafter the DRC) has
failed to show that the Court has jurisdiction to hear the present Applica-
tion, either in terms of the compromissory clauses of several treaties that
it claims have been violated by Rwanda or in terms of a number of other
bases for jurisdiction that it has advanced. In these circumstances I agree
fully with the decision of the Court that it has no jurisdiction to entertain
the Application filed by the DRC on 28 May 2002.

   2. There are, however, two issues on which I wish to add some
comments of my own. First, as this is the first occasion on which the
Court has expressly acknowledged the existence of peremptory norms
(jus cogens), I wish to examine, albeit in a tentative manner, the role that
jus cogens may play in international litigation and the limits that must be
placed on its use, with special reference to the present Application.
Secondly, I wish to comment on the subject of negotiations within the
political organs of the United Nations for the purpose of satisfying
the requirement in a compromissory clause for the exercise of jurisdic-
tion that a dispute must be shown to be not capable of settlement
by negotiation.



                 JUS COGENS IN INTERNATIONAL LITIGATION

   3. The DRC has sought to invoke the jurisdiction of the Court on the
basis of a number of arguments premised on the violation of peremptory
norms (jus cogens) by Rwanda. These arguments, in essence, may be
reduced to two. First, the allegation of the violation of a norm of
jus cogens per se confers jurisdiction on the Court. Secondly, where a vio-
lation of a norm of jus cogens is alleged, the respondent State cannot

84

87                 ARMED ACTIVITIES (SEP. OP. DUGARD)


raise a reservation to the Court’s jurisdiction to defeat that jurisdiction.
In such a case, jus cogens in effect trumps the reservation. Aware, no
doubt, of the novelty and far-reaching implications of its argument, the
DRC has urged the Court to act “boldly and creatively”. The Court has
responded boldly by acknowledging the existence of norms of jus cogens
but it has, rightly, declined the DRC’s invitation to go beyond this.
Instead it has, correctly in my judgment, rejected the DRC’s submissions
in holding that the fact that a dispute relates to compliance with a per-
emptory norm, such as genocide, cannot of itself provide a basis for the
Court’s jurisdiction ; and that a reservation to the Court’s jurisdiction
cannot be held to be invalid on the ground that it violates a norm of
jus cogens. In so finding the Court has emphasized that its jurisdiction is
based on consent and that no peremptory norm requires States to con-
sent to jurisdiction where the compliance with a peremptory norm is the
issue before the Court.

   4. This is the first occasion on which the International Court of Justice
has given its support to the notion of jus cogens. It is strange that the
Court has taken so long to reach this point because it has shown no hesi-
tation in recognizing the notion of obligation erga omnes, which together
with jus cogens affirms the normative hierarchy of international law.
Indeed, the Court itself initiated the notion of obligation erga omnes in
1970 in the Barcelona Traction case (Barcelona Traction, Light and
Power Company, Limited (Belgium v. Spain), Second Phase, Judgment,
I.C.J. Reports 1970, p. 32) and has recently confirmed its adherence to
the notion in its Advisory Opinion in the case concerning Legal Conse-
quences of the Construction of a Wall in the Occupied Palestinian Terri-
tory (I.C.J. Reports 2004, p. 136, para. 155). Until the present Judgment
the Court carefully and deliberately avoided endorsing the notion of
jus cogens despite the many opportunities it had to do so. In 1969 it
refrained from pronouncing “on any question of jus cogens” (North Sea
Continental Shelf (Federal Republic of Germany/Denmark ; Federal
Republic of Germany/Netherlands), Judgment, I.C.J. Reports 1969, p. 42,
para. 72) ; in 1986 it acknowledged that the International Law Commis-
sion had found the prohibition on the use of force to have the character
of jus cogens, but declined to align itself with this position (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Merits, Judgment, I.C.J. Reports 1986, p. 258,
para. 83) ; and in 2002 it failed to respond to an argument that the grant-
ing of immunity to a Foreign Minister for crimes against humanity vio-
lated a norm of jus cogens (Arrest Warrant of 11 April 2000 (Democratic
Republic of the Congo v. Belgium), Judgment, I.C.J. Reports 2002,
pp. 23-26). Despite this, jus cogens has been invoked by individual judges
in cases before the Court in separate and dissenting opinions going back
to the 1960s. In 1960, in a dissenting opinion in the Right of Passage
case, Judge ad hoc Fernandes referred to the “rules of ius cogens, over
which no special practice can prevail” (Right of Passage over Indian Ter-

85

88                 ARMED ACTIVITIES (SEP. OP. DUGARD)


ritory (Portugal v. India), Merits, Judgment, I.C.J. Reports 1960, p. 135).
Then in 1966, in his dissenting opinion in the South West Africa cases,
Judge Tanaka declared :


       “If we can introduce in the international field a category of law,
     namely jus cogens examined the International Law Commission, a
     kind of imperative law which constitutes the contrast to the jus dis-
     positivum, capable of being changed by way of agreement between
     States, surely the law concerning the protection of human rights may
     be considered to belong to the jus cogens.” (South West Africa
     (Ethiopia v. South Africa ; Liberia v. South Africa), Second Phase,
     Judgment, I.C.J. Reports 1966, p. 298.)
  5. The failure of the International Court to endorse or pronounce on
the subject of jus cogens has not gone unnoticed. Its silence has been
aggravated by the fact that both other international tribunals (Al-
Adsani v. United Kingdom, 123 International Law Reports 24 (European
Court of Human Rights) ; Prosecutor v. Furundzija, IT-95-17/1-T,
paras. 153-156, 121 International Law Reports 214, 260 (International
Criminal Tribunal for the former Yugoslavia)) and national courts (see,
for example, R. v. Bow Street Metropolitan Stipendiary Magistrate :
Ex Parte Pinochet Ugarte (No. 3) [1999] 2 All ER 97 (HL) ; Ferrini v.
Federal Republic of Germany (Italian Court of Cassation), 11 March
2004 ; (2005) 99 American Journal of International Law 242) have invoked
the term jus cogens to portray higher norms of international law.

  6. The approval given to jus cogens by the Court in the present Judg-
ment is to be welcomed. However, the Judgment stresses that the scope
of jus cogens is not unlimited and that the concept is not to be used as an
instrument to overthrow accepted doctrines of international law.

  7. The Court’s endorsement of jus cogens raises the question of the
future role of jus cogens and the legal consequences to be attached to a
violation of jus cogens for, as Ian Brownlie states, “many problems of
application remain” in respect of jus cogens (Principles of Public Inter-
national Law, 6th ed. (2003), p. 490).
  8. It is today accepted that a treaty will be void if at the time of its
conclusion, it conflicts with “a peremptory norm of general international
law” (Art. 53 of the Vienna Convention on the Law of Treaties of 1969) ;
and that States must deny recognition to a situation created by the seri-
ous breach of a peremptory norm (Arts. 40 and 41 of the Draft Articles
on the Responsibility of States for Internationally Wrongful Acts, Report
of the International Law Commission, United Nations, Official Records
of the General Assembly, Fifty-sixth Session, Supplement No. 10 (A/56/
10) 29 (2001)). Moreover, it has been suggested that a Security Council
resolution will be void if it conflicts with a norm of jus cogens (see the

86

89                 ARMED ACTIVITIES (SEP. OP. DUGARD)


separate opinion of Judge ad hoc Sir Elihu Lauterpacht in the case con-
cerning the Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
(Serbia and Montenegro), Provisional Measures, Order of 13 September
1993, I.C.J. Reports 1993, p. 440, para. 100). Jus cogens does, however,
have a less spectacular role to play in the judicial process and it is this
role that becomes important now that the Court has finally recognized
the existence of peremptory norms.

   9. In national law there is a wealth of literature on judicial lawmaking
and the nature of the judicial process. International law, on the other
hand, is characterized by a dearth of literature on this subject. (Cf.
Hersch Lauterpacht, The Development of International Law by the
International Court (1958).) This explains why little attention has been
paid to the place of jus cogens in the judicial process despite the pivotal
role that it could — and should — play.
   10. The judicial decision is essentially an exercise in choice. Where
authorities are divided, or different general principles compete for prior-
ity, or different rules of interpretation lead to different conclusions, or
State practices conflict, the judge is required to make a choice. In exer-
cising this choice, the judge will be guided by principles (propositions
that describe rights) and policies (propositions that describe goals) in
order to arrive at a coherent conclusion that most effectively furthers the
integrity of the international legal order.
   Norms of jus cogens are a blend of principle and policy. On the one
hand, they affirm the high principles of international law, which recog-
nize the most important rights of the international order — such as the
right to be free from aggression, genocide, torture and slavery and the
right to self-determination ; while, on the other hand, they give legal form
to the most fundamental policies or goals of the international commu-
nity — the prohibitions on aggression, genocide, torture and slavery and
the advancement of self-determination. This explains why they enjoy a
hierarchical superiority to other norms in the international legal order.
The fact that norms of jus cogens advance both principle and policy
means that they must inevitably play a dominant role in the process of
judicial choice.

   11. Several decisions of the International Court in which the Court
might have invoked norms of jus cogens, but did not, illustrate the type
of case in which norms of jus cogens might be employed. The Judgment
of the Court in the South West Africa cases (South West Africa (Ethio-
pia v. South Africa ; Liberia v. South Africa), Second Phase, Judgment,
I.C.J. Reports 1966, p. 6) is an obvious example of such a case. There the
Court was faced with a choice between the principle that a State must
demonstrate a special, national, interest in the proceedings before the
Court to enjoy legal standing and the “sacred trust of civilization” con-
tained in the Mandate for South West Africa to promote to the utmost

87

90                 ARMED ACTIVITIES (SEP. OP. DUGARD)


the well-being of the inhabitants of the territory. In preferring the former
principle it chose not to accede to the higher norm ; with serious conse-
quences for the Court. In fairness, it must be added that this decision
largely predated the recognition of norms of jus cogens although
Judge Tanaka in his powerful dissenting opinion did refer to such norms
(see above, para. 4).


   Other cases in which norms of jus cogens might possibly have been
invoked were East Timor (Portugal v. Australia) (Judgment, I.C.J.
Reports 1995, p. 90), and the Arrest Warrant case (Arrest Warrant of
11 April 2000 (Democratic Republic of the Congo v. Belgium), Judg-
ment, I.C.J. Reports 2002, p. 3).
   In the former, the Court declined to apply its decision in the Certain
Phosphate Lands case (Certain Phosphate Lands in Nauru (Nauru v.
Australia), Preliminary Objections, Judgment, I.C.J. Reports 1992,
pp. 261-262) and instead preferred the controversial precedent of the
Monetary Gold case (Monetary Gold Removed from Rome in 1943
(Italy v. France, United Kingdom of Great Britain and Northern Ireland
and United States of America), Judgment, I.C.J. Reports 1954) above
the peremptory norm of self-determination, which was described as a
norm of erga omnes rather than jus cogens by the Court in its decision at
page 102. The Court has recently retreated from the Monetary Gold case
and instead relied on the Certain Phosphate Lands in Nauru case in the
case concerning Armed Activities on the Territory of the Congo (Demo-
cratic Republic of the Congo v. Uganda) (Judgment, I.C.J. Reports 2005,
pp. 237-238, para. 203). Although the Court did not indicate that its
choice was influenced by the fact that norms of jus cogens were involved
in this case, it may safely be assumed that the gravity of the issues raised
influenced the Court’s choice.
   In the Arrest Warrant case the Court found that a Foreign Minister
enjoyed immunity before a national court in respect of crimes against
humanity on the basis of weak evidence of State practice rather than
allowing the jus cogens character of the crime to prevail over the plea of
immunity (see the dissenting opinions of Judge Al-Khasawneh and
Judge ad hoc van den Wyngaert in the Arrest Warrant case (I.C.J.
Reports 2002, p. 98, para. 7, and p. 155, para. 28, respectively), which
advocate the choice of the jus cogens norm of the prohibition of crimes
against humanity over the unsettled rule of immunity).

   12. In the above cases the Court was faced with competing principles,
State practice and precedents and preferred not to choose that solution
which gave effect to a norm of jus cogens. The Court was not asked to
invoke jus cogens to trump an established, accepted rule but instead to
choose a principle of jus cogens or a precedent coinciding with a norm of
jus cogens in preference to a principle, State practice or precedent that
did not enjoy the status of jus cogens. It was simply asked to exercise its

88

91                      ARMED ACTIVITIES (SEP. OP. DUGARD)


choice within the interstices of the law in a molecular rather than a molar
fashion1.

   13. In the present case the Court is confronted with a very different
situation. The Court is not asked, in the exercise of its legitimate judicial
function, to exercise its choice between competing sources in a manner
which gives effect to a norm of jus cogens. On the contrary, it is asked to
overthrow an established principle — that the basis of the Court’s juris-
diction is consent — which is founded in its Statute (Art. 36), endorsed
by unqualified State practice and backed by opinio juris. It is, in effect,
asked to invoke a peremptory norm to trump a norm of general interna-
tional law accepted and recognized by the international community of
States as a whole, and which has guided the Court for over 80 years. This
is a bridge too far. The Court cannot be expected to accept the arguments
raised by the DRC for by so doing it would not engage in molecular law-
making, but molar law-making that goes beyond the legitimate judicial
function. Only States can amend Article 36 of the Court’s Statute.


  14. For this reason the Court, in the present instance, has rightly held
that although norms of jus cogens are to be recognized by the Court, and
presumably to be invoked by the Court in future in the exercise of its
judicial function, there are limits to be placed on the role of jus cogens.
The request to overthrow the principle of consent as the basis for its juris-
diction goes beyond these limits. This, in effect, is what the Court has
held.


                NEGOTIATIONS WITHIN THE UNITED NATIONS AND
                       OTHER INTERNATIONAL BODIES

   15. The DRC claims that the Court has jurisdiction in terms of
Article 29 of the Convention on the Elimination of All Forms of Discri-
mination against Women in that there is a dispute between it and
Rwanda concerning the interpretation and application of the Conven-
tion, which cannot be settled by negotiation. It argues that it has made
frequent protests about Rwanda’s use of force in the region and its
violation of human rights before the political organs of the United
Nations and other international bodies. In support of its contention that
these protests and complaints about Rwanda’s actions within the
political organs of the United Nations and other international bodies

  1   See the statement of Justice Oliver Wendell Holmes :
        “I recognize without hesitation that judges do and must legislate, but they can do
      so only interstitially, they are confined from molar to molecular motions.” (Southern
      Pacific Co. v. Jensen, 244 US 205 at 221 (1916).).


89

92                 ARMED ACTIVITIES (SEP. OP. DUGARD)


satisfy the requirement of negotiation, the DRC invokes the ruling of
the Court in 1962 in the South West Africa cases when it stated :


        “Moreover, diplomacy by conference or parliamentary diplomacy
     has come to be recognized in the past four or five decades as one of
     the established modes of international negotiation. In cases where
     the disputed questions are of common interest to a group of States
     on one side or the other in an organized body, parliamentary or con-
     ference diplomacy has often been found to be the most practical
     form of negotiation.” (South West Africa (Ethiopia v. South Africa ;
     Liberia v. South Africa), Preliminary Objections, Judgment, I.C.J.
     Reports 1962, p. 346.)

   16. There is an important difference between the South West Africa
cases and the present case. In the former case it was quite clear to all
States participating in the “conference or parliamentary diplomacy”
within the United Nations that the dispute related to the Mandate for
South West Africa, more particularly to the questions whether South
Africa was obliged to account to the United Nations for its administra-
tion of the territory in terms of the Mandate, and whether it had violated
Article 2 of the Mandate requiring it to “promote to the utmost the
material and moral well-being and the social progress of the inhabitants
of the Territory” by applying the policy of apartheid within the Territory.
For ten years or more these issues had constituted the focus of debates
within the United Nations.

   17. In the present case, on the other hand, the DRC has failed to indi-
cate with precision the nature of its complaint within the context of the
Convention on the Elimination of All Forms of Discrimination against
Women. It has made sweeping allegations of Rwanda’s use of force and
violations of human rights in general without, in most instances, indi-
cating which particular human rights convention it alleges has been vio-
lated. Nor has it indicated which of the 15 substantive provisions in the
Convention on the Elimination of All Forms of Discrimination against
Women Rwanda is alleged to have violated. The substantive provisions
in this Convention oblige States parties to abolish discriminatory meas-
ures against women within their own legal systems by adopting legislation
to ensure gender equality (Arts. 2, 3, 15) ; by pursuing affirmative
action programmes for women (Art. 4) ; by eliminating social and cul-
tural discrimination against women (Art. 5) ; by suppressing traffic in
women (Art. 6) ; by eliminating discrimination against women in political
life and in participation in government (Arts. 7 and 8) ; by protecting the
right to nationality of women (Art. 9) ; by ensuring equal rights
for women in education, employment, health care and economic
life (Arts. 10-13) ; by promoting the position of women in rural areas

90

93                 ARMED ACTIVITIES (SEP. OP. DUGARD)


(Art. 14) ; and by eliminating discrimination against women in marriage
and family relations (Art. 16). None of these provisions, it seems,
is relevant to the present dispute. Instead the nature of the DRC’s
allegation against Rwanda relates to acts of violence, including sexual
violence, against women, not within the territory of Rwanda but within
the territory of the DRC. Without in any way minimizing the gravity or
seriousness of these allegations, it should be stressed that they raise issues
pertaining to other human rights conventions — such as the Convention
against Torture (to which Rwanda is not a party) and the International
Covenant on Civil and Political Rights (which is not claimed as a basis
for jurisdiction in the present proceedings) — and to international humani-
tarian law.


   18. The fact that the DRC’s allegations relating to the violation of the
rights and personal integrity of women relate to human rights conven-
tions other than the Convention on the Elimination of All Forms of Dis-
crimination against Women, probably explains why this Convention was
not the subject of protest and complaint — that is “conference or parlia-
mentary diplomacy” — in the United Nations or other international
bodies. As these Conventions do not provide a basis for the Court’s juris-
diction, the DRC has felt itself compelled to invoke the compromissory
clause in the Convention on the Elimination of All Forms of Discrimina-
tion against Women as a basis for jurisdiction in this matter. However,
this invocation of jurisdiction is misplaced. First, it is doubtful whether
the allegations in question relating to the mistreatment of women fall
within the ambit of the Convention ; secondly, even if they do in some
way violate its provisions, it is clear that the DRC’s protests and allega-
tions of violence against women before the United Nations and other
international bodies have not been premised on the violation of this Con-
vention in particular, but on the violation of general human rights law
and other human rights Conventions. This means that there have been no
negotiations in the form of “conference or parliamentary diplomacy”
within the United Nations or other international bodies on the subject
of the Convention on the Elimination of All Forms of Discrimination
against Women. Accordingly, the DRC has failed to show that any dis-
pute between the Parties relating to this particular Convention has been
the subject of negotiation and that the dispute is one that cannot be
settled by negotiation within the meaning of Article 29 of the Conven-
tion.




  19. A party that wishes to rely on “conference or parliamentary diplo-
macy” in the political organs of the United Nations as evidence that it
has engaged in negotiations for the purpose of satisfying the require-

91

94                 ARMED ACTIVITIES (SEP. OP. DUGARD)


ments of a compromissory clause must at least show that it has clearly
identified the Convention in question, and should be able to show that it
has indicated, albeit in broad terms, the nature of the violation it alleges
has occurred.

                                               (Signed) John DUGARD.




92

